Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 12/15/21 are acknowledged.
Claims 2, 8-10, 13-15, 17-55, 57, and 62-85 were cancelled. 
Claim 3 was amended.
Claims 1, 3-7, 11-12, 16, 56, and 58-61 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/15/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Response to Amendments/Arguments
Claim Objection(s)
In light of the amendment of claim 3, the objection to this claim is withdrawn. 
Rejection of claims under 35 USC § 102 
Applicant’s arguments (Pages 5-6, filed 12/15/21) and the Declaration under 37 C.F.R. § 1.130(b) (filed 12/15/21, “the 130 Declaration”) with respect to the rejection of claims 1, 6-7, 34, 56, 58, and 60-61 under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al. (“Bis-Lancet Gastroenterol Hepatol. 2017 Dec;2(12):869-876. Epub 2017 Oct 5) have been fully considered and are persuasive. Based on the 130 Declaration, the Weiss et al. reference is not available as prior art for the instant application. Therefore, the anticipation rejection is withdrawn. 
Rejection of claims under 35 USC § 103 
Applicant’s arguments (Page 6, filed 12/15/21) with respect to the rejection of claims 3-5 and 59 under 35 U.S.C. 103 as being unpatentable over Weiss et al., as applied to claims 1, 6-7, 34, 56, 58, and 60-61, in view of Ternansky et al. (US 2004/0019087 A1) have been fully considered and are persuasive. Based on the 130 Declaration, since the Weiss et al. reference is not available as prior art, the obviousness rejection is withdrawn as well.
Maintained Rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-7, 11-12, 16, 56, and 58-61 are again provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16/997,928 (the ‘928 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline tetrathiomolybdate once daily, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claim 1 of the ‘928 Application recites that the patient exhibits at least a 25% reduction in NCCcorrected at or after 24 weeks of administration as compared to the patient’s NCCcorrected prior to administration, whereas instant claim 1 does not recite this limitation.
However, instant claim 6 recites that the patient exhibits at least a 20% reduction in NCCcorrected at or after 24 weeks of administration as compared to the patient’s NCCcorrected prior to administration. One of ordinary skill in the art would have found the reduction in NCCcorrected at or after 24 weeks as recited in the instant claim 6 obvious over claim 1 of the ‘928 Application. 
Therefore, instant claims are obvious over claims of the ‘928 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 3-7, 11-12, 16, 56, and 58-61 are again provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-29 and 31-33 of copending Application No. 17/182,227 (the ‘227 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline tetrathiomolybdate once daily, and therefore, encompass overlapping or coextensive subject matter. 
One difference is that claim 8 of the ‘227 Application recites five specific levels of abnormal test results in the patient with Wilson Disease, whereas instant claim 1 does not recite this limitations. However, instant claim 41 recites the same abnormal test results in the patient with Wilson Disease.
Another difference is that claim 8 of the ‘227 Application recites several steps of reducing the dose of bis-choline tetrathiomolybdate in specific scenarios, whereas instant claim 1 does not recite these specific steps/scenarios. One of ordinary skill in the art in the art would have found it obvious to modify the dosage of the bis-choline tetrathiomolybdate taught in the instant claims based on the abnormal test results in order to achieve the desired therapeutic efficacy. 
Therefore, instant claims are obvious over claims of the ‘227 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s arguments (Page 6, filed 12/15/21) with respect to the provisional double patenting rejections over the ‘928 Application and the ‘227 Application have been fully considered but are not persuasive. 
Applicant acknowledges the rejection and elects to address it upon notification that all other conditions for patentability have been met and the instant claims are otherwise in condition for allowance.
The only rejections remaining are the provisional double patenting rejections. Until such time that terminal disclaimers are filed the provisional double patenting rejections will be maintained. 
Updated Prior Art Search
An updated prior art search did not disclose a reference that teaches or suggests the limitations of a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline tetrathiomolybdate once daily, or administering from 30 to mg of bis-choline tetrathiomolybdate daily, as recited in the instant claims. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615